DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed July 20th, 2021 have been entered. Claims 1-14, and 17-23 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112a Rejection previously set forth in the Non-Final Office Action mailed May 19th, 2021 and are hereby withdrawn in light of their correction. The claims are in condition for allowance as set forth below.
Response to Arguments
Applicant’s arguments, see Remarks, filed July 20th, 2021, with respect to the 112a Rejections have been fully considered and are persuasive in light of amending them, rendering the Rejection now moot. Therefore, the 112a Rejections of May 19th, 2021 have been withdrawn. 
Allowable Subject Matter
Claims 1-14 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims necessitate at a minimum a mattress assembly comprising: a chassis comprising top and bottom walls and first and second sidewalls that each extend from the top wall to the bottom wall, the chassis including a base layer coupled directly to each of the walls and sidewalls such that the base layer extends continuously from the top wall to the bottom wall and from the first sidewall to the second sidewall, the base layer being permanently joined with each of the walls and each of the sidewalls, the walls and sidewalls each including opposite inner and outer surfaces, the outer surfaces defining outermost surfaces of the mattress assembly, the base layer and the inner surfaces defining an interior cavity, the top and bottom walls each comprising a first section that is connected to the first sidewall and a second section that is connected to the second sidewall such that the first sections are pivotable relative to the first sidewall and the second sections are pivotable relative to the second sidewall, the first section of the top wall being pivotable relative to the second section of the top wall and the first section of the bottom wall being pivotable relative to the second section of the bottom wall; and first and second spring assemblies positioned within the interior cavity such that the spring assemblies each directly engage the base layer and the inner surfaces of the top and bottom walls and extend continuously from the top wall to the bottom wall, the first spring assembly being removable from the interior cavity independent of the second spring assembly.
Notably, as previously set forth in the Final Office Action mailed May 19th, 2021, the subject matter of independent claims 1, 20, and 23 would be found allowable on the condition the aforementioned claims were amended to recite “the base layer being permanently joined with the walls and the sidewalls” or “each of the walls and each of the sidewalls” (or similar limitations) to overcome the 112a Rejection set forth prior and pertinent thereto (paragraph 4 of the Final Office Action is relevant). Wherein after exhausting the prior art, the strongest art of record was Howard and Liu. Wherein it would necessitate impermissible hindsight bias to both modify the chassis of Howard with the chassis of Liu and thereafter or simultaneously permanently attach the base layer to the walls that have been so previously modified through Liu and Howard. No further combination or prior art could be identified that could address the deficiencies noted above without resulting in impermissible hindsight bias to otherwise attain applicant’s invention. Therefore, in light of applicant’s amendment to claims 1, 20, and 23, the 112a Rejection directed thereto is withdrawn and the aforementioned claims are in condition for allowance. Further, claims 2-14, 17-19, and 21-22 are likewise found to be allowable as dependent on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        8/2/2021